Case 2:20-cv-00014-JPJ-PMS Document 69 Filed 09/13/21 Page 10f 4 Pageid#: 435

CLERK'S OFFICE U.S. DIST. COURT

IN THE UNITED STATES DISTRICT COURT AT A GUON, VA
FOR THE WESTERN DISTRICT OF VIRGINIA SEP 13 2091

BY: 0. .
EP K
MELINDA SCOTT,
PLAINTIFF
Vv. Case No. 2:20cv14
WISE COUNTY DEPT.
of SOCIAL SERVICES,

et al,

a a

DEFENDANTS

MEMORANDUM OF LAW

IN SUPPORT OF PLAINTIFF’ $ RESPONSE TO DEFENDANT’S MOTIONS FOR
EXTENSION OF TIME and TO REQUIRE APPEAL BOND

 

 

This Memorandum presented in support of Plaintiff’s Response to Defendant’s recent Motions for

an Extension of Time and Motion to Require an Appeal Bond.
L Legal Standard of Rule 24(a)(3)(A)

Defendant Moon, by counsel, cites Rule 24(a)(3)(A) (Fed. R. Appel. Proc) in his Motion
to Require an Appeal Bond as a basis for his Motion. However, his Motion does not comply
with the legal standards of Rule(24)(a)(3)(A). The legal standard for Rule 24(a)(3)(A) is that
“Tt is not the burden of the Petitioner to show that his appeal has merit, in the sense that he is
bound, or even, likely to prevail ultimately.” (Coppedge v United States 369 US 438 Supreme
Court (1962)). The Plaintiff has no duty to prove that her appeal has merit, because it is a
matter of nght after the entry of an Order and Judgment.

1of4

2:20CV14
Memorandum of Law
9.10.21
Case 2:20-cv-00014-JPJ-PMS Document 69 Filed 09/13/21 Page 2of4 Pageid#: 436

Further, it is the district court that must dismiss the claim as frivolous, Jong before a Notice
of Appeal. This did not happen in this case. The dismissal of bad faith Complaints are “often
made sua sponte prior to the issuance of process, so as to spare the prospective Defendants the
inconvenience and expense of answering such complaints” (Neitzke v Williams, 490 US 319
US Sup. Court (1989) citing Franklin v. Murphy, 745 F. 2d. 1221, 1226 (CA9 1984)). Here in

_ this case, the Plaintiff was permitted to serve Defendant Moon, and a Default was entered

“based on the pleadings and after a review of the record” (docket #19).

A complaint is only considered frivolous under 1915(d) “where it lacks an arguable basis
either in law or in fact” (Denton v. Hernandez, 504 US 25 (1992)). Additionally, the Supreme
Court upheld that, “[A] complaint filed i# forma pauperis which fails to state a claim under
Federal Rule of Civil Procedure 12(b)(6) may nonetheless have an ‘arguable basis in law’”
(Denton v. Hemandez, 504 US 25 (1992)). Here the Plaintiff's Complaint, which was
permitted to evolve into a Default (docket #19), had an arguable basis in law and in fact, even
if it was dismissed. Neither can her petition to proceed in forma pauperis be retroactively
denied, or remove later on down the process, as there is no basis in law or case law for such an

action.

“In the absence of some evident improper motive, the applicant’s good faith is established
by the presentation of any issue that is not plainly frivolous Farley v United States, 354 U.S.
521). The good-faith test must not be converted into a requirement of a preliminary showing
of any particular degree of merit. Unless the issues raised are so frivolous that the appeal would
be dismissed in the case of a nonidigent litigant. ..the request of an indignant for leave to appeal
in forma pauperis must be allowed” (emphasis added) (Ellis v. United States 356 US 674
Supreme court (1958)). This court has of cited any facts which show that the Plaintiff has an

improper motive.

The legal standard for a Plaintiff's Complaintis that “[ijn evaluating a complaint, the court
accepts as true all well-pled facts and construes those facts in the light most favorable to the
Plaintiff” (Nemet Chevrolet, Lid. V ConsumerAffairs.com, Inc., 591 F.3d 250, 255 (4" Cir.

2009)). Frivolous allegations are those which are “fanciful”, “fantastic” or “delusional”

2 of 4

2:20CV14
Memorandum of Law
9.10.21
Case 2:20-cv-00014-JPJ-PMS Document 69 Filed 09/13/21 Page 3of4 Pageid#: 437

(Denton v. Hernandez, 504 US 25 (1992)).. The Order of August 31, 2021 makes no such
statements regarding the Plaintiff's Complaint.

Il. Legal Standard for requesting an extension of time

Motions for an extension of time are only permissible for “excusable neglect” (Lujan v.
National Wildlife Federation, 497 US 871 Supreme Court (1990). The Defendant has pointed
to absolutely no factual reason demonstrating “excusable neglect”. There is no case law
supporting the notion that “inability to reach client” or “vacation” constitute “excusable
neglect”. “Equitable tolling is appropriate when, but only when, ‘extraordinary circumstances
beyond [the petitioner’s] control prevented him from complying with the statutory time limit”
(Rouse v. Lee, 339 F. 3d. 238 Court of Appeals 4" Circuit (2003)) citing Spencer v Sutton, 239
F. 3d. 626, 630 (4" Circuit, 2001). Here the Defendant, by counsel, has demonstrated no facts
showing that his need for more time was for “extraordinary circumstances”. His client was
aware of the Order and Judgment entered in August 31, 2021 and had a duty to contact his
lawyer, as well as be available to his lawyer. The law does not permit a litigant to disappear in

order to manipulate the court system to cause unnecessary delay.
IY. Legal standard for Right to Appeal

Under Federal Rules of Civil Procedure, Rule 3 and 4, being derived from 28 USC 2107
other US Code, and the US Constitution, the Plaintiff maintains a legal right to appeal, as a

matter of constitutional and statutory rights.

WHEREFORE, Plaintiff submits this Memorandum of law in support of her Response to

Defendant’s Motions. Plaintiff's request for relief is contained with her accompanying Response.

30f4

2:20CV14
Memorandum of Law
9.10.21
Case 2:20-cv-00014-JPJ-PMS Document 69 Filed.09/13/21 Page 4of4 Pageid#: 438

CERTIFICATE OF SERVICE

I hereby certify that I have both mailed a copy of this MEMORANDUM OF LAW to the
Defendant, by counsel, Matthew D. Hardin, VSB #87482 1725 I Street NW, Suite 300

Washington, DC 20006 and at matthewdhardin@gmail.com on this Jjeu day of SEPT.,

ay fF
Melinda Scott, pro-se

PO BOX 1133-2014PMB87
Richmond, VA 23218

2021.

mscottw@gmu.edu
540-692-2342

4of4

2:20CV14
Memorandum of Law
9.10.21
